Tobbaece, J.
The important question in this case is whether the Superior Court had jurisdiction of the appeal. If it had none, if no appeal at all lay to it from the doings of the commissioners here in question, then its judgment dismissing the appeal was right and must stand; for upon this supposition the court had no power to deal with the subject-matter brought before it by the attempted appeal, and could only dismiss it.
The appeal alleges or seems to allege, that both of the petitions referred to in it were acted upon by the commissioners at one and the same time in June, 1897, and that it is taken from their action upon both at that time. The plea *279shows that they were acted upon separately; that final action upon the first petition was had in January, 1896, and upon the second in June, 1897. Whether we regard the appeal as taken from the action of the commissioners upon each, or either, or both of the petitions, we are of opinion that the Superior Court had no jurisdiction of the appeal. From the facts set forth in the plea it is clear that the first petition was brought under the provisions of the Special Act of 1895. Special Laws of 1895, pp. 416-419.
It is brought expressly to obtain the approval of the commissioners of an agreement alleged therein to have been made between the city of Bridgeport and the railroad company under the provisions of section 2 of that Act, and their approval of the plans referred to in said agreement for the removal of grade crossings under said Act. The Act in question gave to the commissioners power to approve of such agreement and plans, and they did, after due notice and hearing, approve of them in January, 1896. After such approval, this agreement, by the express terms of said Act, became an order of the commissioners, enforceable as such, under the seventh section of the Act, by mandamus. Mooney v. Clark, 69 Conn. 241.
The agreement and the plans and methods for removing the grade crossings therein referred to, thus became, by approval, a decision of the commissioners upon questions relating to the plans and methods for abolishing the grade crossings under said Special Act; and this decision, whether regarded as made under the second or under the thirteenth section of said Act, is in express terms in both sections made final and conclusive upon all concerned. The language of these two sections clearly negatives the existence of any right of appeal from such a decision of the commissioners as was made upon the first petition, and we know of no other statute, public or private, giving any such right. It is thus too clear for further argument that no appeal lay to the Superior Court from the decision of the commissioners upon the first petition.
The commissioners having thus, in effect, decided upon the plans and methods for the removal of the grade crossings *280as provided for by the Special Act, it became necessary for the railroad company to change its main tracks, sidings, bridges and stations, in accordance with said plans, and to obtain the land necessary for such purpose. As the initial step in obtaining such additional land for railroad purposes, the railroad company in May, 1897, brought the second petition to the railroad commissioners, in order to obtain their approval of the taking of the lands described, by reference, in the petition, for the purposes described in the petition. The eighth section of the Special Act aforesaid provides that the railroad company may take any land or interest therein, which it shall deem necessary to properly carry out the work called for in the plans determined upon by the commissioners, “ in the same manner as is now provided by statute for taking land for railroad purposes.”
The statute for taking land for railroad purposes (General Statutes, § 3461) provides, in effect, that a railroad company shall have the right to take additional land for railroad purposes, with the approval of the railroad commissioners. The second petition was brought solely to obtain such approval. It alleged, in effect, that the order of the commissioners passed in January, 1896, required the alteration of the location of the railroad in Bridgeport so as, in the language of § 3461 aforesaid, “ to change the radius of its curves, straighten and improve its lines, width, and extent of depot grounds, slopes, and embankments, and extend its lines of sight ”; that for said purposes, and for additional tracks, turnouts, and freight and passenger stations and depots, the taking of the lands described in the petition was necessary; and it asked the commissioners to approve of the taking of said lands for the purposes mentioned in the petition.
The railroad company claims that this petition was brought under the provisions of the Special Act aforesaid and under the provisions of § 3461 of the General Statutes; while the appellants here claim that it was brought under the provisions of Chap. 220 of the Public Acts of 1889. If it can be regarded as brought under the provisions of the latter Act, an appeal would lie from the decision of the commissioners, *281under section six of the Act. From the facts disclosed by the plea, however, we are of opinion that the petition cannot be regarded as brought under the Act of 1889.
The legislature had itself specially and expressly taken action with reference to the elimination of certain dangerous grade crossings in Bridgeport. It had in effect made a special order, without regard to the general law on the subject, that these grade crossings should be abolished as speedily as possible in the. manner by it prescribed in that order. It had fully empowered its agents, the railroad commissioners, to decide upon and adopt plans for this work, and had given them ample powers to carry its will into effect. Its agents had matured and adopted a plan for the removal of these grade crossings, and had made it known to the railroad company and the city of Bridgeport, upon whom by order of the legislature, lay the duty to carry the plan into effect. For the purpose of performing that duty and complying with the special and particular expression of the legislative will, with regard to grade crossings, embodied in the Special Act of 1895 and in the order of the commissioners, the railroad company brought this second petition. We think it is clear that it was not brought under the Act of 1889, but that it was brought, and can only be regarded as brought, either under the Special Act of 1895 or under § 8461 of the General Statutes, or under both; and whether brought under the one or the other, or both, no appeal lies from the decisions of the commissioners thereon. If it was brought under § 8461, it is clear that no appeal lay from the decision of the commissioners. Cockcroft's Appeal, 60 Conn. 161. If brought under § 8 of the Special Act of 1895, the case last cited is decisive against the right of appeal, because the land under that section is to be taken, so far as the present question is concerned, 66 in the same manner ” as is provided for in § 3461 j and if it can be regarded as brought under both the Special Act and § 3461, the right of appeal does not exist.
It follows that no appeal lay from the decision of the com*282missioners upon either petition, and consequently the Superior Court had no jurisdiction of the subject-matter attempted to be brought before it by the appeal.
In this view of the case the rulings of the court complained of, with reference to the filing of the plea, and upon the demurrer, and the other pleadings, and the motions, as set forth upon the record, become of no importance. Legally speaking none of these matters were properly before the court. As soon as the fact that it had no jurisdiction of the subject-matter was in any way brought to the attention of the court, it was its duty to dismiss the appeal. Olmstead’s Appeal, 43 Conn. 110; Denton v. Danbury, 48 id. 368; Camp v. Stevens, 45 id. 92; Orcutt’s Appeal, 61 id. 378-380.
The formal plea filed in this case was one way and an orderly way of bringing to the attention of the court certain facts that, upon the case as stated in the appeal, or otherwise, did not appear, namely, the precise' nature of the petitions brought to the railroad commissioners, and the circumstances out of which they grew and under which they were brought. When these facts were made to appear and the court saw that it had no jurisdiction of the subject-matter of the appeal, then, without reference to its other rulings, it was its duty to go no farther in the consideration of the case, and to dismiss it. In the former appeal to this court in this cause (70 Conn. 326), it was held, in effect, that in the then state of the record, the appeal from the decision of the commissioners could be regarded as taken under the general statutes relating to the elimination of grade crossings, and would therefore lie, and that there was nothing then on the record to show, nor could the trial court know from the record, that it was taken from decisions made under the Special Act of 1895 or under § 3461 of the General Statutes. Under these circumstances it was held error to erase the case from the docket. There is nothing in the opinion in that case inconsistent with the conclusion reached in this. The facts set up in the plea in this case supply what was wanting in the former case, and show clearly that the decision or decisions of the commissioners appealed from, were made under the Special Act or under *283§ 3461, and consequently that an appeal from them did not lie, and the Superior Court had no jurisdiction.
There is no error.
In this opinion the other judges concurred.